DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of Claims
 Claims 21 and 31 have been amended by Applicant. No claims have been currently added or cancelled. Claims 21-40 are currently pending.

Information Disclosure Statement 
The Information Disclosure Statements (IDSs) submitted by Applicant on 02/02/2021 and 04/30/2021 have been considered. 

 Response to Arguments
Claim Rejections under 35 U.S.C. 103
The rejection of claims 21, 22, 23, 24, 31, 32, 33, and 34 under 35 U.S.C. 103 as being unpatentable over Dally et al. (US 20180046900A1) in view of Quinones et al. (US 20080244223A1) in view of Khalvati (“Computational Redundancy in Image Processing”) has been maintained. 
The rejection of Claims 25, 26, 35, and 36
The rejection of claims 27 and 37 under 35 U.S.C. 103 as being unpatentable over Dally in view of Quinones and Khalvati, and further in view of Son et al. (US 20180032867A1) has been maintained 
The rejection of Claims 28, 29, 38, and 39 under 35 U.S.C. 103 as being unpatentable over Dally in view of Quinones, Khalvati and Son, and further in view of Yao et al. (US 20180046894A1) has been maintained. 
The rejection of claims 30 and 40 under 35 U.S.C. 103 as being unpatentable over Dally in view of Quinones, Khalvati and Son, and further in view of Dhanani et al. (“Digital Video Processing for Engineers”) has been maintained. 

Applicant's arguments filed 04/02/2021 have been fully considered but they are not persuasive based on the reasons provided below.

Regarding the rejection of claims 21-24 and 31-34 (as amended), Applicant argues (in Pages 6-7 of Applicant’s Remarks) “the rejection of the outstanding office action describes various optimizations that the Office alleges result in the same outcome as the CNN model optimization claimed here. However, the weight pruning of Dally and the reuse table of Kalvati do not result in an actual optimization to the model, thus an optimized model cannot be output.” In support of this argument Applicant contends “…weights and models are separate concepts. CNN models have weights. Those weights are adjusted during training. Pruning a weight does not change the model, and the claim is explicitly directed to outputting an optimized model (as opposed to optimized weights). The branch instruction pruning of Quinones does not remedy the deficiency of Dally in this regard.”

Examiner respectfully disagrees with Applicant’s argument above as it is directly contradicted by the Dally reference itself. As set forth in the Office Action dated 01/04/2021, Dally was pointed as teaching optimization circuitry including pruning circuitry and window processing circuitry, the optimization circuitry to receive a CNN model having an associated list of instructions including conditional branches and optimize, via a plurality of execution units of the graphics processing unit, the pruning circuitry to generate an optimized CNN model. Specifically Dally, at Paragraph [0048] was cited as teaching PE [optimization circuitry] includes a compaction engine [pruning circuitry]; Dally, at Paragraph [0052] further teaching pruning creates an optimized CNN model using compaction engine; and Dally, at Paragraph [0208] teaching system contains control logic as software and thus naturally contains instruction lists and conditional branches. 

A further inspection of cited paragraph [0052] of Dally reveals that the weight pruning disclosed does in fact result in an outputted optimized model. To this effect, Dally, Paragraph [0052] states: 
[0052] Sparsity in a layer of a CNN is defined as the fraction of zeros in the layer's weight and input activation matrices. The primary technique for creating weight sparsity is to prune the network during training. In one embodiment, any weight with an absolute value that is close to zero (e.g. below a defined threshold) is set to zero. The pruning process has the effect of removing weights from the filters, and sometimes even forcing an output activation to always equal zero. The remaining network may be retrained, to regain the accuracy lost through naive pruning. The result is a smaller network with accuracy extremely close to the original network. The process can be iteratively repeated to reduce network size while maintaining accuracy.

	Given that the weight pruning process, as disclosed in Dally, results in a smaller CNN network model that has accuracy close to the original larger CNN network model, Examiner respectfully maintains Dally does in fact teach outputting an optimized model, as claimed. Note, the resulting smaller model would require less computations and processing as compared to the original larger CNN model. Hence, Applicant’s argument regarding Dally has been found to be unpersuasive. 

	
Regarding the rejection of claims 21-24 and 31-34 (as amended), Applicant further argues (in Page 7 of Applicant’s Remarks) that the combination of Dally in view of Quinones and Khalvati fails to teach or suggest “the window processing circuitry…”, as recited in claim 21 (as amended). In support of this argument, Applicant contends “Khalvati describes a re-use table to skip performing repeated calculations. The use of a re-use table does not remove the convolution window from the model. Applicant further notes that window memoization as described in Kalvati is an image processing technique that does not directly relate to the concept of convolution windows in a CNN model, but rather a technique that can be applied during image processing. No teaching is provided by any of the references of how to convert the image processing technique of Kalavati into a change to the CNN model that will be output.”


Office Action dated 01/04/2021, 	Khalvati was cited as teaching the window processing circuitry is to determine whether pixels in a second convolution window are different from a previously stored first convolution window and eliminate the second convolution window in response to determination that the second convolution window is the same as the first convolution window, recited in claim 21 (as amended) an analogous system claim 31 (as amended). Specifically, Khalvati, at page 3, was pointed as teaching “window memoization uses a reuse table to store the results of previously performed computations. When a set of computations has to be performed for the first time, the computations are performed and the corresponding result is stored in the reuse table. When the same set of computations has to be performed again in the future, the previously calculated result is reused and the actual computations are skipped.” Furthermore, it was noted that the window does not include additional information and that in the process of re-using a previously stored window the current window has been understood to be eliminated because the actual convolution computation is skipped.

	In further clarification, Examiner notes that Khalvati, at page 5, further discloses “[t]he window memorization technique improves performance of image processing in both software and hardware by identifying similar windows of pixels across the image and eliminating computations that are not necessary”.  Although Khalvati does not distinctly disclose employing a convolutional neural network Examiner notes, Khalvati, pages 28-32, teaches image processing algorithms requiring the use of convolution window processing circuitry to determine whether pixels in a second convolution window are different from a previously stored first convolution window and eliminate the second convolution window in response to determination that the second convolution window is the same as the first convolution window.  

In response to applicant's argument that “[n]o teaching is provided by any of the references of how to convert the image processing technique of Kalavati into a change to the CNN model that will be output”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). To this effect, Examiner believes it would have been obvious to one of ordinary skill in the art to modify the teachings of a convolutional neural network and primitive operations of a sparse convolutional neural network accelerator, as taught by Dally, with the teachings about window memorization optimization technique, taught by Khalvati. In support of this, Examiner notes that both Dally and Khalvati are concerned with and address the problem of computational 
Driven by the availability of massive data and the computational capability to process it, deep learning has recently emerged as a critical tool for solving complex problems across a wide range of domains, including image recognition, speech processing, natural language processing, language translation, and autonomous vehicles. Convolutional neural networks (CNNs) have become the most popular algorithmic approach for deep learning for many of these domains. High performance and extreme energy efficiency are critical for deployments of CNNs in a wide range of situations, especially mobile platforms such as autonomous vehicles, cameras, and electronic personal assistants.

	Meanwhile, Khalvati, at page 2, indicates “the main goal of this research is to develop an innovative optimization technique, window memorization, which improves real-time image processing…The main initiative behind this research is to reduce the amount of computation that an image processing algorithm must perform. The underlying basis of reduction is to remove the redundant computations…In software, removing the computational redundancy of an image processing task speeds up the whole task.”

	According to Khalvati, the disclosed technique of window memoization minimizes the number of redundant computations performed on an image by identifying similar neighborhoods of pixels in the image. It uses a memory [i.e., a reuse table] to store the results of previously performed computations. When a set of computations has to be performed for the first time the result is stored in the reuse table. When the same set of computations has to be performed again in the future, the previously calculated result is reused and the actual computations are skipped. (See Khalvati, Abstract). Khalvati 

Although Khalvati does not disclose window memoization in the particular context of a convolutional neural network, Examiner finds Khalvati does disclose a process by which convolution windows can be eliminated. Examiner has understood that the combination of the teachings of Dally and Quinones in view of Khalvati read on the convolution window processing limitation, as currently recited in claims 21  and 31 (as amended). 
	
	In view of all of the foregoing, Examiner respectfully maintains the rejection of claims 21-24 and 31-34 (as amended), under 35 U.S.C. 103, over the combination of Dally in view of Quinones, in further view of Khalvati was proper. Hence, the rejection of claims 21-24 and 31-34 (as amended) has been maintained.


Regarding the rejection of claims 25-26 and 35-36 (as amended), Applicant argues (in Page 7 of Applicant’s Remarks) that the combination of Dally in view of Quinones and Khalvati, in further view of Anwar fails to teach all of the limitation of the claims. In support, Applicant contends “this rejection is overcome at least by way of amendment, as Anwar fails to remedy the above identified deficiencies.” 




	Regarding the rejection of claims 27 and 37 (as amended), Applicant argues (in Page 7 of Applicant’s Remarks) that the combination of Dally in view of Quinones and Khalvati, in further view of Son does not teach each and every limitation of the claims. In support, Applicant contends “the rejection is improper, as it fails to address the actual claim limitations. No attempt is made to address the limitation "the instruction set architecture provides support for...". Son does not address the use of ISA specific primitives for quantization or dequantization. Furthermore, the rejected claims overcome the rejection at least by way of dependence, as Son does not remedy the above identified deficiencies.”

Examiner respectfully disagrees with Applicant’s arguments above. First, Examiner notes that both Dally and Quinones explicitly teach instructions as instruction set architecture (Dally, Paragraph [0002], and Quinones, Paragraph [0055]). Furthermore, Examiner respectfully maintains Son does address the use of instruction set architecture primitives for quantization, as claimed. As set forth in the Office Action dated 01/04/2021, Son was cited as teaching wherein the optimization logic includes an instruction set architecture that provides support for quantization primitives to quantize weights of the CNN and de-quantization primitives to de-quantize weights of the CNN. Specifically, Son, at Paragraph [0069] was pointed as teaching floating point parameters can be converted to fixed-point integers; and Paragraph [0017] further teaching dequantizing to real numbers.

	In further support that Son teaches instruction set architecture primitives as claimed, Examiner further points to Paragraph [0145] of Son, stating: 
	… one or more of the hardware components that perform the operations described in this application are implemented by computing hardware, for example, by one or more processors or computers. A processor or computer may be implemented by one or more processing elements, such as an array of logic gates, a controller and an arithmetic logic unit, a digital signal processor, a microcomputer, a programmable logic controller, a field-programmable gate array, a programmable logic array, a microprocessor, or any other device or combination of devices that is configured to respond to and execute instructions in a defined manner to achieve a desired result. In one example, a processor or computer includes, or is connected to, one or more memories storing instructions or software that are executed by the processor or computer. Hardware components implemented by a processor or computer may execute instructions or software, such as an operating system (OS) and one or more software applications that run on the OS, to perform the operations described in this application. The hardware components may also access, manipulate, process, create, and store data in response to execution of the instructions or software.


Meanwhile, Son, Paragraph [0147], further states: 

[0147] Instructions or software to control computing hardware, for example, one or more processors or computers, to implement the hardware components and perform the methods as described above may be written as computer programs, code segments, instructions or any combination thereof, for individually or collectively instructing or configuring the one or more processors or computers to operate as a machine or special-purpose computer to perform the operations that are performed by the hardware components and the methods as described the instructions or software include machine code that is directly executed by the one or more processors or computers, such as machine code produced by a compiler. In another example, the instructions or software includes higher-level code that is executed by the one or more processors or computer using an interpreter. The instructions or software may be written using any programming language based on the block diagrams and the flow charts illustrated in the drawings and the corresponding descriptions in the specification, which disclose algorithms for performing the operations that are performed by the hardware components and the methods as described above.

	Accordingly, Examiner has interpreted the term “instructions”, as disclosed in Son, to include instruction set architecture, as claimed. Examiner respectfully maintains that under a broadest reasonable interpretation standard and in view of the knowledge of a person having ordinary skill in the art at the time the invention was effectively filed, the term “instructions” as disclosed in [0145] and [0147] of Son, would be understood to include instruction set architecture, as claimed.
	
	In view of all the foregoing, the rejection of claims 27 and 37, under 35 U.S.C. 103, over the combination of Dally in view of Quinones and Khalvati, in further view of Son, has been herein maintained. 
	

	Regarding the rejection of claims 28-29 and 38-39 (as amended), Applicant argues (in Page 8 of Applicant’s Remarks) the combination of Dally in view of Quinones, Khalvati, and Son, in further view of Yao does not teach all of the limitations of the claims claims 28-29 and 38-39 (as amended). In support, Applicant contends “the rejection at least by way of dependency, as Yao does not remedy the above identified deficiencies. Furthermore, no teaching with respect to "the instruction set architecture provides support for..." any of claimed features.”	

	Examiner respectfully disagrees with Applicant’s arguments above for the at least same reasons stated above regarding claims 27 and 37. Hence, the rejection of claims 28-29 and 38-39, under 35 U.S.C. 103, has been maintained herein. 


	Regarding the rejection of claims 30 and 40 (as amended), Applicant argues (in Page 8 of Applicant’s Remarks) that the combination of Dally view of Quinones, Khalvati and Son, in further view of Dhanani does not teach all of the limitations of the claims. In support, Applicant contends “claims 30 and 40 overcome the rejection at least by way of dependency, as Dhanani does not remedy the above identified deficiencies. Furthermore, no teaching with respect to "the instruction set architecture provides support for use of a quantization table for non-uniform quantization" is provided.”

Examiner respectfully disagrees with Applicant’s arguments above for the at least same reasons stated above regarding claims 27 and 37. Hence, the rejection of claims 30 and 40, under 35 U.S.C. 103, has been maintained herein. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
 
13.	Claims 21, 22, 23, 24, 31, 32, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Dally et al. (US 20180046900A1) in view of Quinones et al. (US 20080244223A1) in view of Khalvati (“Computational Redundancy in Image Processing”).

Regarding claim 21, Dally teaches:
graphics processing unit having a plurality of execution units to perform CNN operations (Dally, Paragraph [0150]: GPU configured to implement CNN operations);

optimization circuitry including pruning circuitry and window processing circuitry, the optimization circuitry to receive a CNN model having an associated list of instructions including conditional branches and optimize, via a plurality of execution units of the graphics processing unit, the pruning circuitry to generate an optimized CNN model, (Dally, Paragraph [0048]: PE [optimization circuitry] includes a compaction engine [pruning circuitry]; Dally, Paragraph [0052]: pruning creates an optimized CNN model using compaction engine; Dally, Paragraph [0208]: 

wherein the pruning circuitry is to eliminate, within a list of instructions, conditional branches descended from a first weight value (Dally, Paragraph [0052]: pruning involves setting weights close to zero to zero; thus the instructions regarding those weights are effectively ignored);

output circuitry to output the optimized CNN model and associated optimized list of instructions (Dally, Paragraph [0052]: the optimized network is outputted to be retrained).

While the previously cited art do not teach the remaining limitations, Quinones teaches:
wherein the pruning circuitry is to eliminate, within a list of instructions, conditional branches descended from a first weight value (Quinones, Paragraph [0008]: infrequently taken paths regarding conditional branches are eliminated for pruning).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of a convolutional neural network and primitive operations of a sparse convolutional neural network accelerator, as taught by Dally, with the pruning of Quinones, so as to effectively compress a computational model (see Quinones, Paragraph [0002]).

While the previously cited art do not teach the remaining limitations, Khalvati does teach:
 the window processing circuitry is to determine whether pixels in a second convolution window are different from a previously stored first convolution window and eliminate the second convolution window in response to determination that the second convolution window is the same as the first convolution window (Khalvati, pg. 3, teaches Window memoization uses a reuse table to store the results of previously performed computations. When a set of computations has to be performed for the first time, the computations are performed and the corresponding result is stored in the reuse table. When the same set of computations has to be performed again in the future, the previously calculated result is reused and the actual computations are skipped; [Note: window does not include additional information]; [Note: In the process of re-using a previously stored window the current window is eliminated because the actual computation is skipped].).

Before the effective filing date of the invention It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Dally with the window memorization method of Khalvati in order to increase efficiency of a CNN by avoiding redundant calculations (Khalvati pg. 3).

Regarding claim 22, the combination of Dally in view of Quinones, in further view of Khalvati teaches all of the limitations of claim 21, and Khalvati further teaches wherein the window processing circuitry is to generate checksum signature for the first convolution window and eliminate the second convolution window upon determination that the checksum signature for the second convolution window matches the checksum signature for the first convolution window (pg. 79: “Afterward, the content of the reuse table at the location where the key points to is read and compared against symbol [checksum] of the incoming window. If symbol of the incoming window matches the content of the reuse table at that particular location, a hit occurs; the response is read from the reuse table and the mask operations set for the incoming window is skipped”).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Dally to include the checksum process of Khalvati, as it is more convenient to consider windows of pixels as symbol (see Khalvati pg. 40).


Regarding claim 23, the combination of Dally in view of Quinones in further view of Khalvati teachea all of the limitations of claim 21, and Dally further teaches wherein the pruning circuitry is to further bypass traversal of conditional branches in the list of instructions associated with the CNN model for conditional branches that descend from a second weight value (Dally, Fig. 2A: model has many weights that can be subjected to identical pruning as the first weight).


Regarding claim 24, the combination of Dally in view of Quinones in further view of Khalvati teaches all of the limitations of claim 23, and the combination further teaches wherein the pruning circuitry is further to eliminate conditional branches in the instructions associated with the CNN model having a weight value within a predetermined threshold of the first weight value (Dally, Paragraph [0052]: any weight within a threshold can be eliminated using the Quinones branch pruning process).

Claim 31 encompasses similar limitations to that of claim 21. Thus, the claim is similarly rejected under 35 U.S.C. 103.

Claim 32 encompasses similar limitations to that of claim 22. Thus, the claim is similarly rejected under 35 U.S.C. 103.

Claim 33 encompasses similar limitations to that of claim 23. Thus, the claim is similarly rejected under 35 U.S.C. 103.

Claim 34 encompasses similar limitations to that of claim 24. Thus, the claim is similarly rejected under 35 U.S.C. 103.

14.	Claims 25, 26, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Dally in view of Quinones and Khalvati, and further in view of Anwar et al. (“Structured Pruning of Deep Convolutional Neural Networks”).
Regarding claim 25, the combination of Dally in further view of Quinones in further view of Khalvati teaches all of the limitations of claim 23, however the combination does not distinctly disclose wherein the pruning circuitry is to expand the CNN model into elementary operations upon receipt of the CNN model.

While the previously cited art do not teach the remaining limitations, Anwar does teach:
wherein the pruning circuitry is to expand the CNN model into elementary operations upon receipt of the CNN model (Sec. 4.5: feature maps and kernels can be unrolled into elementary matrix multiplication on the CPU).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the optimization method of Dally with the elementary operation representation of Anwar in order to allow a CPU to conduct convolution operations (Anwar, Section 4.5).

Regarding claim 26, the combination of Dally in further view of Quinones, in further view of Khalvati, in further view of Anwar teaches all of the limitations of claim 25, and Quinones further teaches wherein the pruning logic compresses a representation of instructions in the optimized instruction list (Quinones, Paragraph [0008]: removal instructions corresponding to branches).

Claim 35 encompasses similar limitations to that of claim 25. Thus, the claim is similarly rejected under 35 U.S.C. 103.

Claim 36 encompasses similar limitations to that of claim 26. Thus, the claim is similarly rejected under 35 U.S.C. 103.

15.	Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Dally in view of Quinones and Khalvati, and further in view of Son et al. (US 20180032867A1). 

Regarding claim 27, the combination of Dally in view of Quinones, in further view of Khalvati teaches all of the limitations of claim 21. However, the combination does not distinctly disclose wherein the optimization logic includes an instruction set architecture that provides support for quantization primitives to quantize weights of the CNN and de-quantization primitives to de-quantize weights of the CNN.

While the previously cited art do not teach the remaining limitations, Son does teach:
wherein the optimization logic includes an instruction set architecture that provides support for quantization primitives to quantize weights of the CNN and de-quantization primitives to de-quantize weights of the CNN (Son, Paragraph [0069]: floating point parameters can be converted to fixed-point integers; 0017: dequantizing to real numbers).


Claim 37 encompasses similar limitations to that of claim 27. Thus, the claim is similarly rejected under 35 U.S.C. 103.

16.	Claims 28, 29, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Dally in view of Quinones, Khalvati and Son, and further in view of Yao et al. (US 20180046894A1).

Regarding claim 28, the combination of Dally in view of Quinones, in further view of Khalvati, in further view of Son teaches all of the limitations of claim 27, however the combination does not distinctly disclose wherein the instruction set architecture provides support for quantization of weights into 8-bit integers.

While the previously cited art do not teach the remaining limitations, Yao teaches:
wherein the instruction set architecture provides support for quantization of weights into 8-bit integers (Yao, Paragraph [0120] teaches 8-bit integers – reading on the limitation as claimed).



Regarding claim 29, the combination of Dally in view of Quinones, in further view of Khalvati, in further view of Son teaches all of the limitations of claim 27. However, the combination does not distinctly disclose wherein the instruction set architecture provides support for quantization of weights into 4-bit integers.  	

While the previously cited art do not teach the remaining limitations, Yao teaches:
wherein the instruction set architecture provides support for quantization of weights into 4-bit integers (Yao, Paragraph [0120] teaches 4-bit integers – reading on the limitation as claimed).

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Dally as modified by Quinones, Khalvati, and Son, to further include the quantization method of Yao, so as to save storage space with minimal accuracy loss (see Yao, Paragraph [0012]).

Claim 38 encompasses similar limitations to that of claim 28. Thus, the claim is similarly rejected under 35 U.S.C. 103.

Claim 39 encompasses similar limitations to that of claim 29. Thus, the claim is similarly rejected under 35 U.S.C. 103.

17.	Claims 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Dally in view of Quinones, Khalvati and Son, and further in view of Dhanani et al. (“Digital Video Processing for Engineers”).

Regarding claim 30, t the combination of Dally in view of Quinones, in further view of Khalvati, in further view of Son teaches all of the limitations of claim 27. However, the combination does not distinctly disclose wherein the instruction set architecture provides support for use of a quantization table for non-uniform quantization.

While the previously cited art do not teach the remaining limitations, Dhanani does teach:
wherein the instruction set architecture provides support for use of a quantization table for non-uniform quantization (Dhanani, Chapter 13.3 teaches quantization tables are often used for image compression; less quantization used for the upper and leftmost DCT coefficients).


Claim 40 encompasses similar limitations to that of claim 30. Thus, the claim is similarly rejected under 35 U.S.C. 103.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156.  The examiner can normally be reached on Mon. - Fri. 7:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123